Citation Nr: 1804812	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for hypertension to include as secondary to coronary artery disease (CAD).

2.  Service connection for residuals of a cerebrovascular accident (stroke residuals) to include as secondary to coronary artery disease.

3.  Service connection erectile dysfunction (ED) to include as secondary to coronary artery disease 

4.  Service connection for peripheral neuropathy of the hands and the feet, to include as secondary to coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, N.B. (spouse)


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Nashville, Tennessee.



FINDINGS OF FACT

1.  The Veteran's hypertension neither began during nor was otherwise caused by his military service, and it was neither caused nor aggravated by a service-connected disability.

2.  The Veteran's stroke neither began during nor was otherwise caused by his military service, and it was neither caused nor aggravated by a service-connected disability.

3.  The Veteran's ED neither began during nor was otherwise caused by his military service, and it was neither caused nor aggravated by a service-connected disability.

4.  The Veteran's peripheral neuropathy of the hands and the feet neither began during nor was otherwise caused by his military service, and it was neither caused nor aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Criteria for service connection for a stroke condition have not been met.  38 3.  U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for ED have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5103A (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).

4.  Criteria for service connection for peripheral neuropathy of the hands and the feet have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained. Additionally, the Veteran and his spouse testified at a hearing before the Board, and the transcript is associated with the record.

No VA examination was requested in relation to the issues of service connection for erectile dysfunction and peripheral neuropathy of the hands and the feet.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  The third factor, in particular, has a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not show any evidence establishing current diagnosis of erectile dysfunction and peripheral neuropathy of the hands and the feet occurring in active service or within one year of separation from active service or evidence that this disorder may be associated with service.  There is no argument to the contrary.  As such, elements (1) (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.

Here, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's has a current diagnosis for erectile dysfunction, or that peripheral neuropathy of the hands and the feet either began during or was otherwise caused by his military service.  Instead, the Veteran has asserted that the peripheral neuropathy is the result of his strokes which have not been service connected disabilities.  As such, the lay statements alone are insufficient to trigger the provision of a VA examination with regard to either erectile dysfunction or peripheral neuropathy.

The Veteran was provided with a VA examination with regard to his hypertension, and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In November 2011, the Veteran filed a claim seeking service connection for hypertension, erectile dysfunction, peripheral neuropathy of the hands and the feet, and a stroke condition.  He subsequently argued in written statements that each of the claimed disabilities were secondary to his service connected CAD.  However, during the Veteran's November 2016 Board hearing he conceded that with regard to his claim for direct service connection for hypertension, it was diagnosed after service and pre-dated the Veteran's service-connected CAD.  The Veteran was service connected for CAD effective November 2010.  

In July 2012, the RO denied the claims.  The Veteran has appealed.  The Board notes that additional medical evidence has been received since the issuance of the most recent statement of the case, dated in January 2014.  However, during the November 2016 Board hearing the Veteran's authorized representative requested that the record be held open for 90 days and waived the right to local jurisdiction. Thus, a waiver of RO review is of record and no further development is required.  See 38 C.F.R. § 20.1304(c) (2017).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertension

As noted, the Veteran and his wife (through the Veteran's authorized representative) testified at the November 2016 Board hearing that they remembered that the Veteran's blood pressure was normal when he separated from service and that his hypertension had an onset prior to his 2010 heart surgery when he was diagnosed with coronary artery disease, which was later service connected.  

DC 7101 provides a minimally compensable, 10 percent, rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.

Turning to the medical evidence, the Veteran's service treatment records do not show any treatment, complaints, or diagnosis involving either hypertension or high blood pressure.  An October 1962 enlistment physical recorded indicates that the Veteran's blood pressure was 118/66.  At his separation physical in May 1965, the Veteran's blood pressure was 102/70.  In the associated reports of medical history completed by the Veteran, he denied a history of high or low blood pressure.  There is no suggestion at the May 1965 physical that elevated blood pressure was a concern and the in-service readings were normal for VA purposes under DC 7101.

The Veteran's private treatment records indicate a history of hypertension.  In 2011, he underwent several private routine examinations and his blood pressure ratings were recorded as 150/86, 125/74, and 140/78 respectively.

In April 2012, the Veteran was afforded a VA examination.  The examiner reported blood pressure readings of 120/80, 112/80 and 122/82 on the date of the examination.  The Veteran reported that his hypertension was diagnosed approximately twenty years prior to the 2012 examination, and many years after he had separated from service.  The VA examiner concluded that it was less likely than not that the Veteran's hypertension incurred in or was caused by an in-service injury, event or illness or his service connected CAD.  The examiner reported that the Veteran had pre-existing hypertension when diagnosed with CAD in 1992 and that hypertension is not caused by ischemic heart disease.

The 2012 VA opinion was well-reasoned and explained and it is ultimately not undermined by any competent evidence of record.

In August 2016 the Veteran underwent a VA increased rating examination for his service connected CAD and his blood pressure was recorded as 133/88.

The Board finds that service connection is not warranted on a direct basis.  Although, the Veteran has a current diagnosis for hypertension, there are no findings of treatment or symptoms for hypertension or high blood pressure during service, and hypertension or high blood pressure was not shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Additionally, the credible evidence of record does not show hypertension was manifest, let alone to a compensable degree, within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

As such, the record shows no hypertension in service or for decades thereafter and no suggestion from any medical professional that the Veteran's hypertension either began during or was otherwise directly caused by his military service.

Consideration has been given to the Veteran's suggestion that his hypertension, which pre-dated his service-connected CAD is currently aggravated by his CAD.  The Veteran is competent to describe things that are capable of lay knowledge or observation, such as blood pressure readings.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran and his wife testified at a Board hearing that the Veteran highest blood pressure reading was 260 over 190ish.  However, the evidence of record does not reveal any readings in that range or reveal progress notes from a medical professional suggesting a history of elevated blood pressure readings since the Veteran's service-connected CAD was diagnosed.  As such, the Veteran's statements are clearly contradicted and are not found to be sufficiently credible to establish aggravation.  Moreover, the 2012 VA examiner reported that hypertension is not caused by ischemic heart disease.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  Moreover, to medical opinion of record has suggested that the Veteran's hypertension was aggravated by his CAD.  Thus, the Board finds that the medical evidence outweighs the Veteran's contentions that his current hypertension condition is aggravated by his service connected CAD.  

For the reasons described above, the weight of the evidence is against the claim and service connection for hypertension is denied.

Stroke Residuals

The Veteran is seeking service connection for a stroke condition to include secondary to CAD.  The Veteran contends that his cerebrovascular accident (stroke or CVA) was caused by ischemic heart disease that had resulted from his military service.

The Veteran's service treatment records do not show any treatment, complaints, or diagnosis involving a stroke.

In November 2016 the Veteran indicated during a Board hearing that his strokes were caused by chronic stenosis which in the Veteran's opinion was caused by his coronary artery disease.  The Veteran added that he has two stents and five unresolved blockages, and he theorized that the unresolved blockages caused his strokes.  The Veteran reported having experienced three strokes.  The first one in 1998 and the last one was in 2009.
The Veteran indicated that he does not currently see a coronary doctor, but goes to his VA doctor for checkups and private doctor for medicine.

An April 2012 private hospital discharge summary confirms that the Veteran had strokes in 1998 and 2000.

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran's recovered completely from his 1988 stroke, and then had another stroke in 2000.  Also bypass surgery in 1992 and cardiac catheter in 2009.  The examiner concluded that the Veteran' strokes were less likely than not due to or result of an in service occurrence or secondary to the Veteran's service connected CAD.  The examiner found that the Veteran's strokes in 1998 and 2000 were unlikely due to ischemic heart disease diagnosed in 1992, explaining that they were most likely due to carotid artery stenosis occlusion due to his multiple risk factors i.e. hypertension and hyperlipidemia of more than 20 years duration, and two pack per day smoking history for 49 years until he quit in 1992.  The examiner noted that the risk factors for the stroke and ischemic heart disease are the same in this Veteran and one has not caused the other.  The examiner based the opinion on review of service medical records in the claims file and found that there is no evidence of a stroke or heart disease incurred while in service in Vietnam from 1962 to 1966.  The examiner opined that the Veteran was in his 20s at that time and is less likely to have a stroke or heart disease at that age.

The Veteran submitted a private medical statement dated November 17, 2016.  The medical professional opined that the Veteran's stroke condition was more likely than not related to his service connected CAD.  However, she provided no explanation or reasoning for her conclusory statement, and she cited to no medical literature to bolster her contention.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here multiple medical opinions are of record, both of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's strokes.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The Board finds that the private nexus medical statement has little probative value and is therefore assigned little weight.  It is a conclusory statement with no rationale, that fails to include any supportive reasons and bases for the opinion.  Specifically the opinion does not explain what the relationship is between the Veteran's strokes and his service connected CAD.  

At the Veteran's hearing the undersigned explained that the medical professional also has to explain why, adding that the more medical evidence the doctor has to review, the more weight that can be afforded to their opinion.  As the undersigned put it "a doctor saying, yeah, it's as likely as not doesn't tell me a lot.  If it says, it's as likely as not because, we looked at the medical things, the blood pressure is at this level, and then it went to this level, you know, this was discovered and this happened.  The explanation is really what gives it substance."  See Transcript at p.6.

Conversely, the Board finds that the 2012 VA opinion has significant probative weight because it was well-reasoned and explained the basis for the conclusion.  

Consideration has been given to the Veteran's assertion that his stroke condition was due to his service connected CAD.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his stroke condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  Thus, the Board finds that the medical evidence outweighs the Veteran's contentions that he has a stroke condition due to his service, or a service connected CAD disability.

For the reasons described above, the weight of the evidence is against the claim and service connection for residuals of a stroke is denied.

Erectile Dysfunction and Peripheral Neuropathy of the Hands and the Feet

The Veteran testified that he is seeking service connection for erectile dysfunction and peripheral neuropathy of the hands and the feet to include secondary to CAD.

Turning to the medical evidence, the Veteran's service treatment records do not show any treatment, complaints, or diagnosis involving either erectile dysfunction or peripheral neuropathy of the hands and the feet.

Regarding erectile dysfunction, the Veteran reported through written statements that he has ED and it is secondary to CAD.  However the VA and private medical records do not show any complaints or diagnosis for erectile dysfunction.

Regarding peripheral neuropathy of the hands and the feet, the Veteran testified that his neuropathy condition began with his strokes.  However the Veteran is not currently service connected for a stroke condition and VA and private medical records do not show any complaints of neuropathy of the hands and the feet during the appeal period.  Furthermore the Veteran's private progress notes consistently indicate normal neurologic examinations.

The Board finds that service connection is not warranted on a direct basis.  The Veteran does not have a current diagnosis for erectile dysfunction, or peripheral neuropathy of the hands and the feet there are no findings of treatment or symptoms for erectile dysfunction, or peripheral neuropathy of the hands and the feet during service, and the conditions were not shown upon separation from service, therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Additionally, the credible evidence of record does not show erectile dysfunction, or peripheral neuropathy of the hands and the feet was manifest, let alone to a compensable degree, within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

Consideration has been given to the Veteran's assertion that his erectile dysfunction and, peripheral neuropathy of the hands and the feet was due to his service connected CAD.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his erectile dysfunction, and or peripheral neuropathy of the hands and the feet.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to either diagnose ED and/or peripheral neuropathy or establish the etiology.

Thus, the Board finds that the evidence of record outweighs the Veteran's contentions that he has ED and a peripheral neuropathy of the hands and the feet condition is due to his service, or a service connected CAD disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Without a current diagnosis of an erectile dysfunction and, or peripheral neuropathy of the hands and the feet disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

For the reasons described above, the weight of the evidence is against the claim and service connection for erectile dysfunction, and or peripheral neuropathy of the hands and the feet is denied.

ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction to include secondary to CAD is denied

Service connection for peripheral neuropathy of the hands and the feet to include secondary to CAD is denied.

Service connection for stroke residuals, to include secondary to CAD is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


